DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Augustyn on 11/04/2021.
The application has been amended as follows: 

A.	Amend claims 1, 2, 7, 8 and 21 to read as follow:
Claim 1, A spacer device for assisting a surgeon during knee surgery on a patient comprising:
	a housing that defines a central axis and includes an upper wall having an outer surface and an inner surface and a pair of opposed side walls that extend axially and distally from a respective end portion of the inner surface of the upper wall, each of the side walls comprising an inwardly projecting tab at a distal end thereof, the inner surface, the side walls and the inwardly projecting tabs defining a pair of channels therebetween, wherein the housing comprises first and second portions that allow for independent movement of the first portion relative to the second portion; 
	a support portion having a first end portion and a second end portion, the second end portion capable of being at least partially disposed between the side walls of the housing and the first end portion including a first pair of lateral projections extending outwardly therefrom; and
	an electronic force sensor;
upper wall the[[a]] first end portion of the support portion are suitable for positioning adjacent a resected distal femoral surface, a posterior femoral surface and/or a resected proximal tibial surface; and
	wherein the second end portion of the support portion comprises a second pair of lateral projections extending outwardly therefrom and capable of being at least partly disposed and axially slidable within the pair of channels of the side walls that facilitates axial slidable movement of the support portion relative to the housing to define a first space and a second space between the first pair of lateral projections and the respective inwardly projecting tabs of the side walls for receiving one or more spacer elements therein.
Claim 2, The spacer device of Claim 1, wherein the electronic force sensor is disposed in or on the outer surface of the upper wall 
Claim 3, The spacer device of Claim 1, wherein the electronic force sensor comprises a sensor element selected from the group consisting of a thin film sensor element, a thick film sensor element, a piezoelectric sensor element, a strain gauge sensor element and any combination thereof. 
Claim 7, The spacer device of Claim 5[[4]], wherein the electronic force sensor further comprises a base member for receiving the transfer members
Claim 8, The spacer device of Claim 7, wherein the base member is disposed within a channel in the outer surface of the upper wall 
Claim 21, A surgical system for assisting a surgeon during knee surgery on a patient comprising:
	a spacer device including: (a) a housing that defines a central axis and includes an upper wall having an outer surface and an inner surface, the housing further including a pair of opposed side walls that extend axially and distally from a respective end portion of the inner surface of the upper wall, each of the side walls comprising an inwardly projecting tab at a distal end , wherein the housing comprises first and second portions that allow for independent movement of the first portion relative to the second portion; (b) a support portion having a first end portion and a second end portion, the second end portion capable of being at least partially disposed between the side walls of the housing and the first end portion including a first pair of lateral projections extending outwardly therefrom; and (c) an electronic force sensor; and 
	one or more spacer elements; 
wherein the electronic force sensor, the outer surface of the upper wall the[[a]] first end portion of the support portion are suitable for positioning adjacent a resected distal femoral surface, a posterior femoral surface and/or a resected proximal tibial surface;
wherein the the support portion comprises a second pair of lateral projections extending outwardly therefrom and capable of being at least partly disposed and axially slidable within the pair of channels of the side walls that facilitates axial slidable movement of the support portion relative to the housing to define a first space and a second space between the first pair of lateral projections and the respective inwardly projecting tabs of the side walls for receiving the one or more spacer elements therein.
B.	Add new claims 40 – 42 as below.
40. (New)  The spacer device of Claim 1, wherein the first and second portions of the housing allow for axial and/or sagittal movement of the first portion relative to the second portion.
41. (New)  The spacer device of Claim 40, wherein the first and second portions are slidably connected to each other.
42. (New)  The spacer device of Claim 1, wherein the electronic force sensor is configured to measure: (a) first and second forces exerted on respective lateral and medial sides of the spacer device; and/or (b) third and fourth forces exerted on respective anterior and posterior sides of the spacer device.
C.	Cancel claims 14 – 15, 27 and 29 – 36.
D.	Allow claims 1 – 3, 5 – 8, 21 and 40 – 42.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim amendments overcome the arts of record, as well as, the most relevant discovered prior arts to Bucefari et al. (US Pub. 2009/0259109 A1) and Heavener (US Pub. 2009/0018544 A1) which alone or in combination discloses a related spacer device. However, the discovered references don’t disclose all the limitations currently presented in the claims as amended, i.e. directed to that the housing comprises the first and second portions that allow for independent movement of the first portion relative to the second portion, in combination with other limitations of the claims. Accordingly, the claims as currently amended are allowable over the discovered references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775